

116 S3517 IS: Advancing Connectivity during the Coronavirus to Ensure Support for Seniors Act
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3517IN THE SENATE OF THE UNITED STATESMarch 18, 2020Ms. Klobuchar (for herself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase the ability of nursing facilities to access to telehealth services and obtain technologies to allow virtual visits during the public health emergency relating to an outbreak of coronavirus disease 2019 (COVID–19), and for other purposes. 1.Short titleThis Act may be cited as the Advancing Connectivity during the Coronavirus to Ensure Support for Seniors Act or the ACCESS Act.ISupplemental appropriations101.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Health and Human ServicesHealth resources and services administrationrural healthFor an additional amount for the Telehealth Resource Center of the Federal Office of Rural Health Policy of the Office for the Advancement of Telehealth, to provide assistance with respect to technical, legal, regulatory service delivery or other related barriers to the development of telehealth technologies for skilled nursing facilities (as defined in section 1819 of the Social Security Act) and nursing facilities (as defined in section 1919 of such Act), $50,000,000 to remain available through September 30, 2021. IIIncreased Access to Telehealth Services and Other Technologies201.DefinitionsIn this title:(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.(2)Medicaid programThe term Medicaid program means, with respect to a State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title). (3)MedicareThe term Medicare means the program of health insurance for the aged and disabled established under title XVIII of the Social Security Act. (4)Nursing facilityThe term nursing facility has the meaning given that term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. (6)Skilled nursing facilityThe term skilled nursing facility has the meaning given that term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)). (7)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 202.Identification of barriers to nursing facilities accessing telehealth services under Medicare and Medicaid during the COVID–19 public health emergency(a)Congressional briefingNot later than 15 days after the date of enactment of this Act, the Secretary shall brief the congressional committees specified in subsection (c) on options for immediately increasing access during the COVID–19 public health emergency period to telehealth services for which payment is available under Medicare for skilled nursing facilities and under Medicaid for nursing facilities. The briefing shall also include—(1)information regarding the extent to which access to telehealth services is required for any facilities that are temporarily designated during the COVID–19 public health emergency period as participating providers under Medicare, Medicaid, or both, for purposes of furnishing skilled nursing services or nursing facility services to individuals who are eligible for such services under Medicare or Medicaid; and (2)recommendations for such administrative and legislative actions, including with respect to funding, as the Secretary determines are necessary.(b)ReportThe Secretary shall submit a report to the congressional committees specified in subsection (c) after the briefing required under subsection (a) occurs that includes a summary of the briefing, any new or additional information requested during such briefing, and such other information as the Secretary determines appropriate.(c)Congressional committees specifiedThe congressional committees specified in this subsection are the following:(1)The Committees on Finance, Health, Education, Labor, and Pensions, Commerce, Science, and Transportation, and the Special Committee on Aging of the Senate.(2)The Committees on Ways and Means and Energy and Commerce of the House of Representatives.203.Authority to award grants to nursing facilities for supporting virtual visits during the COVID–19 public health emergency(a)In generalThe Secretary shall award grants directly to skilled nursing facilities and nursing facilities in accordance with this section to support virtual visits by family members and other individuals for residents of such facilities during the COVID–19 public health emergency period. (b)Application requirementsA facility seeking a grant under this section shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary shall require. (c)Use of fundsA facility awarded a grant under this section may only use the funds for expenditures attributable to obtaining and using—(1)technologies to support virtual visits by family members and other individuals for residents of the facility; and(2)any other items or services necessary to carry out the purposes for the grant described in subsection (a). (d)FCC coordination(1)In generalThe Federal Communications Commission (in this subsection referred to as the Commission) shall coordinate with the Secretary in implementing the grant program established under this section.(2)Waiver authorityThe Commission shall waive such requirements of the Rural Health Care program under subpart G of part 54 of title 47, Code of Federal Regulations (or any successor regulation) as necessary, and for such periods as necessary, to ensure all facilities awarded a grant under this section are able to carry out the purposes for the grant described in subsection (a). (e)Limitations(1)Termination of authorityThe Secretary shall not award any grants under this section after the end of the COVID–19 public health emergency period.(2)Supplement, not supplantFederal funds paid to a skilled nursing facility or a nursing facility pursuant to this section must be used to supplement, but not supplant, any other Federal, State, or local funds available to the facility that may be used for a purpose specified in subsection (c).(f)ReportNot later than 30 days after the end of the COVID–19 public health emergency period, the Secretary shall submit a report to Congress on the grants awarded under this section.(g)AppropriationThere are appropriated to the Secretary for fiscal year 2020 from any funds in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section, to remain through the last day of the month following the month in which the COVID–19 public health emergency period ends.IIIMiscellaneous301.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 